 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
     Delores Dupree,                                          Case No.: 2:16-cv-03013-JAD-PAL
 4
                        Plaintiff
 5
     v.                                                               Order Adopting
 6                                                             Report & Recommendation and
     Caesars Entertainment,                                           Dismissing Case
 7                                                                        [ECF No. 8]
                        Defendant
 8
 9             Pro se plaintiff Delores Dupree brings this employment-discrimination action against her

10 former employer Caesars Entertainment. Having screened the complaint, the magistrate judge
11 concluded that Dupree has not pled facts to show that she exhausted her administrative remedies
12 before filing this suit and that her amended complaint does not state a claim for relief. She thus
13 recommends that I dismiss Dupree’s complaint without prejudice. “[N]o review is required of a
                                                                  1


14 magistrate judge’s report and recommendation unless objections are filed,” and Dupree has filed
                                                                             2


15 none by the objection deadline. Accordingly,
16             IT IS HEREBY ORDERED THAT:

17         x   The Report and Recommendation [ECF No. 8] is ADOPTED in full;

18         x   This case is DISMISSED without prejudice; and

19         x   The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE

20             THIS CASE.

21             Dated: February 14, 2019

22
                                                               _________________________________
                                                                         ____
                                                                            _ _________
                                                                                    _______
                                                                                         ____
                                                                                            ________
23                                                             U.S. District
                                                                         ict Judge
                                                                             J dgge Jennif
                                                                             Ju      Jennifer
                                                                                           fer A.
                                                                                               A. Dorsey
                                                                                                  D
24
25
     1
26       ECF No. 8.
     2
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                       1
